Mr. Justice Travieso
delivered the opinion of the Court.
Justino Rohena was charged with an offense of abandonment of minors, consisting in his having failed to provide necessary food, clothing, and medical attention for his alleged daughter Maria Antonia, without lawful excuse for such abandonment. As- his defense he averred that he was not the father of the child in question. The District Court of San Juan found him guilty and sentenced him to 15 days, in jail, suspending the sentence, however, so long as the defendant should pay $1.50 weekly to his alleged child. The defendant appealed, assigning as error that the lower court had found in its judgment that the defendant is the father of the child, notwithstanding the fact that such .relationship had not been recognized in an authentic document, or previously established in an action for the recognition of such minor as the natural daughter of the defendant.
Appellant’s principal contention is that no. one.may be. convicted of an offense of abandonment of minors (Penal Code, sec. 263), unless the relationship of father and natpral child between the defendant and the minor has not been previously established by judgment in a proper filiation proceeding.
We do no.t agree with this -contention of the appellant. The . fact, of parentage,- that is, .the. .relationship of father and natural, child which may exist between the defendant and the minor María Antonia,, is -a f-act which-,could *303have been shown in this criminal proceeding. See: Sections 128 and 129 of the Civil Code (ed. 1930).
In this case, the evidence offered by the prosecuting attorney consisted in the testimony of the mother of the child and of the child herself. Such testimony is clearly insufficient to show the relationship of parent and child between the defendant and the minor Maria Antonia.
We are in agreement with the Prosecuting Attorney that the record before us does not present a case in which the guilt of the defendant appears as a fact established beyond a reasonable doubt.
The judgment appealed from must be reversed.
Mr. Justice Wolf concurs in the result.
Mr. Justice Córdova Dávila took no part in the decision of this case.